Citation Nr: 0921941	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to 
September 1970.  

This matter come before the Board of Veterans' Appeals 
("Board") on appeal from a May 2005 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Cleveland, Ohio, which continued the 50 
percent evaluation for PTSD, effective April 20, 2004, that 
was previously assigned in a July 2004 rating decision.  

In December 2005, the Veteran requested the opportunity to 
testify at a personal hearing at the Cleveland RO, and in 
January 2006, was notified that a hearing had been scheduled 
for March 2006; however, he failed to report for that 
hearing.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

The record reflects that the Veteran recently submitted 
additional evidence to the Board in conjunction with this 
case accompanied by a waiver of initial review of the 
evidence by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The Veteran's PTSD is manifested by intrusive thoughts, mild 
hypervigilance, nightmares, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).


a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (the "Court") held that, with respect to 
increased rating claims, 38 U.S.C.A. § 5103(A) notice must 
meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that a letter dated March 2006 advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

With respect to the increased rating claim requirements under 
Vazquez,, the Board notes that a letter dated May 2004 
satisfied the first portion of element (1) and all of element 
(4) of that case, but did not advise the Veteran that 
consideration also included the impact of his disability on 
his employment and daily life, nor did they advise the 
Veteran as to the specific diagnostic codes under which his 
disability was rated.

In this regard, the Board notes that the Veteran was advised 
of the relevant rating criteria in a December 2005 Statement 
of the Case ("SOC").  Additionally, during the May 2004 and 
April 2006 VA examinations, the Veteran was questioned about 
the effect that his disability has on his employment and 
daily life.  Therefore, the Board finds that he was 
essentially provided all the information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim for an 
increased rating.  The record also reflects that the Veteran 
has otherwise had a meaningful opportunity to participate in 
the development of his claim.  Therefore, the Board concludes 
that the Veteran is not prejudiced by any technical notice 
deficiency along the way.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
Medical Center ("VAMC") and private treatment records and 
VA medical examination reports dated May 2004 and April 2006.  
The claims file also contains the Veteran's statements in 
support of his claim.    Additionally, as this claim is one 
involving a current evaluation of an already service-
connected disability, the Board finds that all pertinent 
records relating to the claim have been associated with the 
claims folder.  The Veteran has not referenced any additional 
records that he would like to have associated with the claims 
folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

As noted above, the Veteran was provided VA examinations in 
May 2004 and April 2006.  These examination reports are 
thorough and consistent with contemporaneous VA treatment 
reports.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.  As there is no competent evidence to suggest that the 
Veteran's condition has worsened, the Board concludes that 
the examination reports in this case are adequate upon which 
to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination. See 38 C.F.R. § 4.1 (2008).  
However, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2008).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating require:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating require:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating require:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The Board must also consider the Global Assessment of 
Functioning ("GAF") scores that have been reported.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV, p.32).

For example, GAF scores from 61 to 70 represent some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupation, or school functioning, but 
generally functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV for 
rating purposes).

III. Analysis

The appellant is a Vietnam combat veteran.  Following his 
April 2004 claim for an increased rating, he was granted an 
increased disability evaluation of 50 percent for PTSD.  He 
now contends that he is entitled to a higher disability 
rating.  

Outpatient treatment records reveal that the Veteran has 
participated in regular mental health evaluations and 
counseling at the VAMC.  In March 2004, during a psychiatric 
assessment, he reported experiencing sleep difficulties, 
intrusive recollections, irritability, hypervigilance, 
hyperstartle response, nightmares and emotional numbing and 
detachment.  He said that he also had a history of alcohol 
and cocaine abuse, and that his symptoms had become worse 
since he stopped drinking several months earlier.  The 
examiner administered several diagnostic tests, including the 
Clinician-Administered PTSD scale ("CAPS"), which revealed 
that the Veteran met most of the criteria for a diagnosis of 
PTSD.  The examiner reviewed the Veteran's prior treatment 
records and noted that until July 2003, he had been treated 
for depression and had also participated in alcohol and drug 
dependence treatment.  The Veteran was living in a halfway 
house and said that he planned to stay there until he had 
completed a full year of sobriety.  During the evaluation, 
the Veteran said that he had never attempted suicide and had 
no thoughts or intentions of harming himself or others.  He 
did, however, report a history of violence, including beating 
his younger brother so severely that he became physically-
handicapped.  He said that his brothers and sister no longer 
spoke to him as a result of this incident.  He also said that 
he had previously been married for seven years and was 
divorced in 1978.  He said that he had two adult daughters 
from the relationship, both of whom he kept in contact, and 
described their relationship as "close."  He said that he 
had retired from the Ford Motor Company two years earlier, 
where he had worked for nearly 30 years.  During the mental 
status examination, he was found to be neat, clean and 
cooperative, his affect was anxious and his judgment was 
appropriate and somewhat insightful.  He was oriented times 
three with speech within normal limits, coherent thought 
process and no psychotic thought content.  The clinician 
observed that the Veteran's CAPS score of 82 indicated that 
in the last thirty days, his symptoms were significant for 
PTSD.  He further noted that the areas that were elevated and 
needed further evaluation were schizoid, depressive, 
narcissistic, borderline, passive/aggressive, 
obsessive/compulsive and paranoid; he did not assign a GAF 
score.  However, during a psychiatric assessment later the 
same month, the Veteran's assigned GAF score was 55.  

In May 2004, the Veteran was afforded a VA mental health 
evaluation in connection with his request for an increased 
rating for PTSD.  He said that after his marriage ended, he 
had difficulty maintaining relationships with women because 
he would not allow anyone to get close to him.  However, he 
reported having a very close relationship with his daughters, 
their husbands and his grandchildren.  He described them as 
supportive and said that they loved him very much.  However, 
he claimed that he had no friends outside of his family and 
only associated with veterans because he did not trust 
people.  Despite an earlier statement to his VA therapist 
that he had never attempted to commit suicide, he told the VA 
examiner that in 1978, he attempted to overdose with a 
combination of alcohol and drugs.  The Veteran also claimed 
that between 1994 and 2000, he had been admitted on several 
occasions to VA hospitals for alcohol and cocaine dependency, 
depression, PTSD, antisocial personality disorder and 
borderline personality disorder.  He further reported having 
had at least 15 psychiatric admissions to private hospitals, 
and said that his last was about a year earlier; the 
examiner, however, noted that these records were not in the 
claims folder.  The Veteran reported experiencing many PTSD 
reexperiencing, avoidance and arousal symptoms, including 
intrusive recollections of his wartime experience, feelings 
of detachment from others, diminished interest in activities, 
difficulty falling and staying asleep, irritability, 
outbursts of anger, trouble concentrating, hypervigilance and 
exaggerated startle response.  He also reported sometimes 
having a depressed mood.  However, he said that he had had no 
recurrent thoughts of death or suicide for the past six 
months and denied suicidal ideation or intention.  During the 
mental status examination, he was clean, neat, appropriately-
dressed and groomed, cooperative and friendly.  He was alert 
and oriented times three, with clear and coherent speech.  
His affect was irritable, angry, stable and appropriate.  His 
thought process was goal-directed and well-organized.  There 
were no signs or complaints of delusions, obsession, 
compulsion or phobias.  The diagnoses were PTSD, chronic; 
alcohol dependence, early full remission; and cocaine 
dependence, early full remission.  The examiner concluded 
that the Veteran's PTSD symptoms, as well as his alcohol and 
cocaine dependency, likely caused reduced reliability and 
productivity and interference in his ability to interact 
effectively and work efficiently.  His assigned GAF score was 
55, denoting moderate symptoms.

The claims folder contains private treatment records from 
Glenbeigh Hospital in Rock Creek, Ohio, showing that the 
Veteran was admitted to the facility twice between June and 
July 2004 for alcohol, cocaine and heroin abuse and 
dependency.  The treatment notes indicate that his symptoms 
related to alcohol and drug use included depression, 
irritability, mood swings and violent outbursts.  There was 
no indication of suicidal ideation or intent.  The diagnoses 
included alcohol and cocaine dependency and withdrawal, 
depression and a history of PTSD.  His assigned GAF score was 
35.  

In July 2004, during a therapy session, the Veteran reported 
that he had been clean and sober for about seven months until 
he watched news reports about the Persian Gulf War, which he 
said stirred up memories of Vietnam and resulted in his 
reverting to alcohol and crack cocaine use.  He said that he 
was now participating in Alcoholics Anonymous ("AA") and 
was still living in the halfway house.  He denied feelings of 
depression, but said that he was anxious and angry.  The 
examiner noted that he was alert, clean and appropriately-
dressed and participated fully in the session.  The diagnoses 
were alcohol/cocaine abuse and PTSD/anxiety, not otherwise 
specified ("NOS").

In fall 2004, the Veteran made several visits and telephone 
calls to the VAMC in an attempt to have various prescriptions 
refilled, including Trazodone for trouble sleeping.  In 
December 2004, he said that he had suffered a relapse and had 
started drinking again.  

In 2005, the Veteran continued participating in mental health 
treatment at the VAMC.  During a January 2005 behavioral 
health evaluation, his chief complaint was becoming 
"stressed out a lot and angry."  (VAMC treatment notes, 
January 3, 2005).  He reported being upset about the Persian 
Gulf War and added that he had been "having trouble with 
Vietnam."  Id.  Although he denied currently experiencing 
depression, he did report difficulty sleeping, anxiety, 
irritability and paranoia.  He said that although he still 
had nightmares, they were reduced in frequency because he had 
not been watching the news as much; he also reported 
recurrent and intrusive memories of military service.  He 
again reported having attempted suicide in 1978, but this 
time said that he thought it was an accident and was a result 
of his drug problems.  He also said that he no longer fought 
as much as he used to, but still got into physical 
altercations when he wanted "to hit on people."  Id.  
Regarding his mood, he reported that his current depression 
on a scale of 1 to 10 was 1, denoting no depression, and that 
his anxiety was a 3, denoting mild symptoms.  During the 
mental status examination, he appeared neat, was oriented 
time three, and was pleasant and affable.  His mood was 
anxious and his affect was congruent.  He denied suicidal or 
homicidal ideation or intent, as well as hallucinations and 
obsessions.  The examiner noted, however, that he did display 
signs of paranoia related to not trusting people.  The 
clinician concluded that the Veteran's diagnosis of PTSD was 
still well-supported, and ruled out a personality disorder, 
noting that he displayed some borderline and antisocial 
traits.  The diagnoses were PTSD, chronic; alcohol dependence 
in early remission; and cocaine dependence in early 
remission.  The assigned GAF score was 59.

In April 2006, the Veteran was afforded a second VA mental 
status evaluation, at which time he specifically denied any 
increase in his PTSD symptomatology, including suicidal 
ideation or intent.  He did, however, report symptoms of 
depressed mood, but denied additional depression symptoms or 
vegetative depression.  During the mental status examination, 
he was alert and adequately-groomed with an irritable affect, 
speech patterns within normal limits, and was oriented times 
three.  He demonstrated poor insight and judgment, however, 
and the examiner specifically remarked that he was not a 
reliable historian, as he was unable to provide detailed 
information, such as the dates of his many claimed 
hospitalizations.  The Veteran denied suicidal or homicidal 
ideation, hallucinations, delusions, symptoms of mania or 
significant symptoms of anxiety.  He further reported that he 
did not experience any problems attending to his activities 
of daily living as a result of his PTSD.  Psychometric 
testing revealed that he was experiencing significant 
symptoms of depression, but the examiner found that the 
severity of his reported symptoms was somewhat inconsistent 
with his reported symptoms during the psychosocial interview.  
The diagnoses were alcohol and cocaine dependence, depressive 
disorder, NOS and PTSD, chronic.  His assigned GAF score was 
60.  The examiner concluded that although the Veteran 
continued to meet the criteria for PTSD, his reported 
symptoms remained unchanged and had not increased in severity 
or frequency since his last VA examination in May 2004.  She 
added that the PTSD symptoms he experienced appeared to have 
a minimal to moderate impact on his current functioning, but 
stated that his current functioning was significantly 
impaired by his substance abuse, as well as by his symptoms 
of depression (including suicidal ideation), which she found 
to be directly related to the substance abuse.  She opined, 
however, that none of the Veteran's symptoms were related to 
his service-connected PTSD. 

The evidence of record reveals that in July 2006, the Veteran 
was admitted to the VAMC in Brecksville, Ohio, with a primary 
diagnosis of depression, NOS.  He reported that he had called 
the previous week saying that he felt depressed, suicidal and 
was in severe withdrawal from drugs; a friend took him to a 
hospital emergency room, from which he was transferred to the 
VAMC.  He told the clinician that after living in the halfway 
house for three months and remaining sober, he had moved into 
an apartment to be closer to his family, and had been 
constantly drinking since January 2006.  He said that after 
drinking, he often became suicidal and angry.  He stated that 
he was experiencing depression and insomnia, but said that he 
no longer felt suicidal.  He also reported experiencing 
flashbacks of Vietnam with horrible faces, nightmares, 
insomnia, suspicion, irritability and anger.  He said that 
when he became intoxicated, he could hear voices.  He denied 
mania.  He added that he just wanted to be happy, be around 
people and see his daughters and grandchildren.  After being 
hospitalized for about two-and-a-half weeks, the Veteran was 
released with diagnoses of alcohol dependence, cocaine 
dependence, mood disorder, NOS and a history of PTSD.  His 
assigned GAF score was 45.  

In May 2008, the Veteran was seen at the VAMC for a mental 
health assessment.  The psychiatrist noted that he had last 
seen the Veteran in January 2007.  The Veteran said that he 
had stopped drinking and using drugs and had been sober for 
about two months.  However, he still reported having many 
PTSD symptoms, the worse being an inability to trust people.  
He said that he was sleeping "ok" with medicine, his memory 
and concentration were "ok," he experienced some mild 
anxiety and had some occasional paranoia.  (VAMC treatment 
record, May 19, 2008).  During a mental status examination, 
he was alert, appropriately-dressed and oriented times three.  
His thought and speech were logical and coherent, and his 
insight and judgment were fair.  He specifically denied any 
suicidal ideation, and the examiner noted that he was 
"future-oriented."  Id.  He was diagnosed with alcohol and 
cocaine dependence, mood disorders, NOS, major depression and 
a history of PTSD.  He was also diagnosed under Axis II of 
the DSM-IV (personality disorders and mental retardation) as 
having antisocial personality disorder and borderline 
personality traits.  The examiner did not assign a GAF score.  
However, the treatment records show that during an evaluation 
at the VAMC a few weeks later in preparation for the 
Veteran's participation in group therapy, his assigned GAF 
score was 52.  At that time, he reported that his mood was 
good.

In August 2008, the Veteran checked into the VAMC for an 
eight-week psychiatry interdisciplinary residential treatment 
program.  His admittance diagnoses were alcohol and cocaine 
dependence, mood disorders, NOS (per history), and a history 
of PTSD.  He said that in late 2007, he had again relapsed 
into alcohol and drug use, after which time, his older 
daughter stopped speaking to him.  He said that in February 
2008, he had returned to treatment, and that by March, had 
self-detoxified.  He now said that he was attending AA six 
days per week and reported that his mood and sleep had been 
good since regaining sobriety.  He added that he felt that 
his past mood symptoms had all been in relation to his coming 
off alcohol and drugs, and that his irritability was now 
under control.  He noted, however, that he still felt very 
uncomfortable around other people.  He told the examiner that 
although he was now estranged from his older daughter, his 
younger daughter was very supportive and was his AA sponsor 
and attended meetings with him.  He also said that he now 
engaged in regular exercise and wanted to join a gym.  During 
a mental status examination, he was found to be clean, neat, 
cooperative and oriented times three.  His psychomotor 
activity was within normal limits, his speech was clear and 
of normal volume and content, and his thought process was 
goal-oriented.  He denied suicidal ideation, delusions, and 
paranoia, as well as auditory and visual hallucinations.  

During the month of August, the Veteran participated in many 
group and individual therapy sessions.  During an individual 
therapy session, he reported that he was looking forward to 
going to his granddaughter's birthday party in a few days, 
where he was also looking forward to seeing his older 
daughter.  He said that he was now very active in AA and in 
church, and was making progress in his relationships and was 
trying not to curse.  He said that he no longer had any 
suicidal ideation, and that his 1978 suicide attempt occurred 
while he was going through a divorce.  His assigned GAF score 
was now 51.

In September 2008, the Veteran remained in the VAMC 
residential treatment program, where he participated in daily 
individual and group therapy sessions, engaged in community 
and group meetings, and took part in many other activities, 
which he said helped to improve his sleep.  He reported that 
he was now better able to manage his anger, was less 
judgmental and accepted responsibility for conflicts, but 
said that he was still experiencing nightmares.  He said that 
spirituality was now an increasingly important part of his 
life and helped him to be less negative.  He said that he had 
greater confidence and felt that God believed in him.  (VAMC 
treatment records, September 3, 2008).  It was also noted 
that he had quit smoking a few weeks earlier.  During this 
period, his assigned GAF score was 51.  (VAMC treatment 
records, September 9, 2008).  

In October 2008, the Veteran was discharged from the VAMC 
residential treatment program.  His therapist noted that his 
symptoms had improved in several areas and that he was now 
socializing outside of the group setting, having dinner a few 
times per week with others and trying to build new 
friendships.  The Veteran said that he also notice 
improvement in his behavior, including less hypervigilance, 
more tolerance of others and decreased paranoia.  He added 
that he was now working to strengthen his existing 
relationships and was attending family gatherings, trying to 
practice acceptance and tolerance of other veterans, getting 
less angry and frustrated and beginning to feel more 
connected to his peers.  He said that he was looking forward 
to visiting his younger daughter and her family over the 
weekend, and added that although his older daughter was still 
not speaking to him, he hoped that she would eventually come 
around.  His diagnoses were PTSD, mood disorder, NOS (stable 
on antidepressant) and alcohol/cocaine dependence in 
remission since March 2008.  It was also noted under Axis II 
that there had been an improvement in anger management skills 
during his residential treatment program.  His assigned GAF 
score was 55.  

In May 2009, the Veteran's representative submitted a letter 
from its "medical consultant" (see Informal Hearing 
Presentation, March 2009), Ann Gordon, MD.  Dr. Gordon said 
that she had reviewed the Veteran's VA claims folder, 
including his VA mental health evaluations in May 2005 and 
April 2006, and noted that his GAF had remained between 55-60 
since 2006.  She said that the Veteran had reported between 
6-7 psychiatric hospitalizations since his last VA evaluation 
in April 2006, although she did not indicate that she had 
personally reviewed any of these records.  She stated that 
individuals with anxiety are 2-3 times more prone to alcohol 
or other substance abuse problems than the general 
population, and that although the risk and prevalence of 
alcohol abuse is more common among people with certain 
anxiety disorders, research has found this co-occurrence to 
be especially common among individuals with PTSD.  Dr. Gordon 
cited a PTSD study involving veterans, which concluded that 
in addition to the problems directly attributable to PTSD, 
individuals with this disorder frequently suffer from other 
co-morbidities, including depression, other anxiety disorders 
and alcohol or substance abuse/dependence.  Based on this 
information, Dr. Gordon concluded that it was more likely 
that the Veteran's current PTSD had been a significant 
contributing factor in his development of alcohol and cocaine 
dependence, as well as depressive disorder.

Based on a review of the evidence of record, and for the 
reasons expressed below, the Board concludes that the greater 
weight of probative evidence is against the assignment of a 
disability rating for PTSD in excess of 50 percent at any 
time during the pendency of this appeal.  In essence, the 
Board finds that the Veteran's PTSD has been shown to more 
closely approximate the criteria for a 50 percent rating.

The Board notes that the objective medical evidence of record 
reveals that the Veteran still sufferers from intrusive 
thoughts, mild hypervigilance, nightmares, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
However, such manifestations are already contemplated by the 
50 percent rating currently assigned.  He has never presented 
several of the criteria required for a disability rating of 
70 percent, including obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  

With regard to difficulty in adapting to work settings, and 
difficulty getting along with coworkers and supervisors the 
Board notes that although the Veteran claimed that he had no 
friends at work during his career, he nonetheless maintained 
continuous employment at the Ford Motor Company for nearly 30 
years until retiring.  In addition, while the Veteran 
reported a past history of suicidal ideation prior to his 
current appeal, including history of one suicide attempt in 
1978, the Board notes that the only evidence of suicidal 
ideation during the period under consideration in this appeal 
appears in medical records dated during the period of April 
2006 to July 2006, amid a period in which the Veteran was 
also found to be experiencing a greater degree of anger and 
suspicion.  However, medical records dated both before and 
after that period show that the Veteran repeatedly denied 
current suicidal ideation.  Thus, the suicidal ideation 
appears to be isolated and the result of a temporary 
worsening of his disorder that subsequently improved.  Given 
the absence of such findings throughout the remainder of the 
period under consideration, the Board finds that the greater 
weight of the evidence remains against granting a 70 percent 
rating or higher for his PTSD.  

In this regard, the Board has also considered the reports of 
anger outbursts and difficulty getting along with others.  
However, while a past history of violence is noted, very few 
references to recent violent outbursts are documented during 
the period under consideration.  Furthermore, the Board notes 
that many of symptoms noted under the criteria for a 50 
percent rating are also absent in this case, as he has never 
presented with circumstantial, circumlocutory, or stereotyped 
speech; and he has never been shown to experience panic 
attacks more than once per week; difficulty in understanding 
complex commands; or impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks).  

During his many mental status examinations while 
participating in treatment at the VAMC, as well as during his 
VA compensation and pension evaluations, the Veteran was 
consistently found to be clean, neat, appropriately-dressed 
and groomed, alert and oriented to person, place and time, 
and had normal speech and thought patterns, with fair insight 
and judgment.  Although the treatment records note one 
instance of his having complained of seeing faces from 
Vietnam and hearing voices, this apparently occurred during 
one of his brief periods of hospitalization for his former 
alcohol and drug dependency.  He specifically noted that he 
only heard voices when he was intoxicated.  (VAMC treatment 
record, July 2006).  

The Board further notes that although it is clear that the 
Veteran has some difficulty in establishing and maintaining 
effective work and social relationships, he clearly has the 
ability to do so.  The evidence shows that during his 
psychiatric counseling sessions, as well as during VA 
evaluations, the Veteran spoke of the close relationship he 
has with his daughters, their husbands and his grandchildren.  
Although recent treatment reports show that he is now 
estranged from his elder daughter, it is evident from his 
comments that he is optimistic that this is just a temporary 
situation and that he will eventually regain a close 
relationship with her.  The treatment records also reveal 
that the Veteran has been socializing with other veterans and 
has been attempting to make new friends.  

The Board recognizes that there is some disagreement in the 
record as to whether or not the Veteran's alcohol and drug 
abuse is attributable to his service-connected PTSD.  
However, for the limited purposes of this decision, and 
having resolved doubt in favor of the Veteran, the Board has 
presumed that there is a such a relationship.  Consequently, 
the Board has also presumed that any worsening of his 
psychiatric symptomatology that is documented in the record 
during the period under consideration as being the 
consequence of increasing drug or alcohol use, or withdrawal 
from such use, are, in fact, attributable to his PTSD.  
Nevertheless, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
granting a 70 percent rating or higher under the applicable 
criteria.  In essence, the Board finds that, even during the 
periods prior to the Veteran's recovery from alcohol and drug 
use, when his PTSD symptomatology was worse, and was 
manifested by such symptoms as impaired judgment, depressed 
mood, suspiciousness, chronic sleep impairment, anger and 
feelings of isolation, the Board concludes that a PTSD rating 
greater than the currently assigned 50 percent evaluation is 
not warranted.  In this respect, the Board notes that the 
current 50 percent rating already contemplates such 
disturbances of mood and motivation as depression and 
impaired judgment.  As such, despite these periods of 
worsening, the Boar further concludes that the assignment of 
staged ratings is not applicable.  See Hart, supra.

Finally, the Board notes that the Veteran's GAF scores during 
the pendency of this appeal have primarily remained between 
51 and 60, which represent moderate symptoms, such as 
moderate difficulty in social, occupational, or school 
function (such as few friends and conflicts with peers or co-
workers).  Although the Board notes that at one point, the 
Veteran was assigned a GAF score of 35, and at another time, 
was assigned a GAF score of 45, both of these assigned scores 
occurred during brief periods of hospitalization for alcohol 
and drug addiction, and are far outweighed by the numerous 
occasions in which he was assigned GAF scores ranging between 
51 and 60.  For this reason, the Board concludes that the two 
lower GAF scores noted in the record are not at all 
representative of his overall symptomatology during the 
pendency of his claim.  (See treatment reports Glenbeigh 
Hospital, June 2004; VAMC, July 2006).  

The Board further finds that the Veteran has not been shown 
to have total occupational and social impairment due to his 
PTSD, and does not warrant a 100 percent rating.  As noted, 
he has not been shown to experience persistent delusions or 
hallucinations, grossly inappropriate behavior or to be in 
persistent danger of hurting himself or others.  There is no 
evidence of an intermittent inability to perform activities 
of daily living, or of disorientation to time or place.  He 
has not manifested memory loss so severe as to result in the 
loss of names of close relatives, his own occupation or his 
own name.  While cognitive difficulties have been noted, his 
thoughts have repeatedly been found to be organized on VA 
examination.

For these reasons, the Board concludes that the Veteran's 
PTSD most closely approximates the criteria for a 50 percent 
rating throughout the rating period on appeal.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, although he is 
now retired, the Veteran's disability was not shown to cause 
marked interference with employment beyond that contemplated 
by the Schedule for Rating Disabilities, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  As noted, the Veteran worked for almost 30 years 
until his retirement.  Although he reported being fired on 
one occasion due to his difficulty getting along with others, 
he also explained that he regained his job, and continued 
working until retirement.  Although the evidence also shows 
that the Veteran been hospitalized frequently both in the 
past, and during the period under consideration in this 
appeal, it appears that these hospitalizations were almost 
entirely related specifically to alcohol and drug abuse.  As 
discussed above in detail above, it appears that even when 
the symptoms and manifestations of his PTSD worsened due to 
alcohol or drug abuse, even so much as to warrant 
hospitalization, his overall symptomatology remained 
manifested to a degree contemplated by the criteria for a 50 
percent rating under Diagnostic Code 9411 with only a few 
isolated exceptions.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim for an increased rating for PTSD; 
the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


